EXHIBIT 10.21

Execution Copy

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY

FILED WITH THE COMMISSION

TERMINATION AGREEMENT AND MUTUAL GENERAL RELEASE

In consideration of the mutual agreements and the mutual exchange of releases
set forth herein, the sufficiency of which is acknowledged by all parties, the
parties signatory hereto (hereinafter collectively the “Parties,” and
individually a “Party”) HEREBY AGREE AS FOLLOWS, EFFECTIVE AS OF SEPTEMBER 2,
2006 (THE “EFFECTIVE DATE”):

1. Each of Raser Technologies, Inc. (“Raser”) and Power Acquisition Corp.
(“Merger Sub”) on behalf of themselves, their respective officers, directors,
shareholders, employees, affiliates, predecessors, subsidiaries, parent
entities, successors and assigns (collectively, the “Raser Releasors”) hereby
covenants not to sue, releases and forever discharges Amp Resources, LLC
(“Amp”), Amp Capital Partners, LLC (“Amp Capital”), Highland Capital Partners
and its affiliated investment entities, and Sorenson Capital Partners and its
affiliated investment entities, and each of their respective officers, managers,
members, employees, agents, representatives, attorneys, affiliates,
predecessors, subsidiaries, direct or indirect parent entities, successors and
assigns, including, without limitation, and their respective members, managers,
partners and affiliates, and John H. Stevens, individually and as Representative
of the Amp Equityholders (collectively, the “Amp Releasees”), from, and shall
not now or hereafter institute, maintain, or assert against the Amp Releasees,
either directly or indirectly, derivatively, on their own behalf, or on behalf
of any other person or entity, any and all causes of action, claims, damages,
equitable, legal and administrative relief, interest, demands or rights, of any
kind or nature whatsoever, including, without limitation, cross claims, claims
for indemnification or contribution, claims for damages of any kind (including
compensatory, punitive, consequential,

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

1

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

Execution Copy

 

and those in excess of actual damages, and claims for legal fees) or claims for
any other form of relief or benefit, whether based on federal, state or local
law, statute, ordinance, regulation, contract, common law, or any other source,
that have been, could have been, may be, or could be alleged or asserted now or
in the future by the Raser Releasors against the Amp Releasees on the basis of,
connected with, arising out of, or related to, in whole or in part, any facts or
circumstances occurring from the beginning of time to the Effective Date,
whether known or unknown, including but not limited to, any arising out of,
based upon, or relating in any way to that certain Agreement and Plan of
Acquisition by and among Raser, Merger Sub, Amp and John H. Stevens as
Representative of the Equityholders of Amp, dated as of January 19, 2006, as
amended to date (the “Acquisition Agreement”).

2. Amp, Amp Capital, Highland Capital Partners and its affiliated investment
entities, and Sorenson Capital Partners and its affiliated investment entities,
on behalf of themselves, their respective officers, managers, directors,
members, partners, employees, agents, representatives, affiliates, predecessors,
subsidiaries, direct or indirect parent entities, successors and assigns, and
John H. Stevens, individually and as Representative of the Equityholders of Amp
(collectively “Amp Releasors”) hereby covenant not to sue, release and forever
discharge Raser, Merger Sub and their respective officers, directors,
shareholders, employees, affiliates, agents, representatives, predecessors,
successors and assigns (collectively “Raser Releasees”), from, and shall not now
or hereafter institute, maintain, or assert against the Raser Releasees, either
directly or indirectly, derivatively, on their own behalf, or on behalf of any
other person or entity, any and all causes of action, claims, damages,
equitable, legal and administrative relief, interest, demands or rights, of any
kind or nature whatsoever, including, without limitation, cross claims, claims
for indemnification or contribution, claims for damages of any kind (including
compensatory, punitive, consequential, and those in excess of actual damages,
and claims for

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

2

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

Execution Copy

 

legal fees) or claims for any other form of relief or benefit, whether based on
federal, state or local law, statute, ordinance, regulation, contract, common
law, or any other source, that have been, could have been, may be, or could be
alleged or asserted now or in the future by the Amp Releasors against the Raser
Releasees on the basis of, connected with, arising out of, or related to, in
whole or in part, any facts or circumstances occurring from the beginning of
time to the Effective Date, whether known or unknown, including but not limited
to, any arising out of, based upon, or relating in any way to the Acquisition
Agreement, as amended to date.

3. Each Party expressly acknowledges and agrees that the Mutual General
Release contained herein includes all matters that may be unknown, unsuspected
or unanticipated, and waives any right or benefit that may be available under
any state or federal laws similar to, or under, Section 1542 of the California
Civil Code, which provides: “A general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”

4. As part of the release set out in paragraph 1, Raser hereby agrees to
dismiss, with prejudice, that certain legal action styled as Raser Technologies
Inc. v. Amp Resources, Amp Capital Partners LLC, and John H. Stevens (Case
Number 060914136) filed in the Third Judicial District Court in and for Salt
Lake County, Utah. Such dismissal shall be in the form attached hereto as
Exhibit B and shall be filed by no later than September 5, 2006. Nothing in
this Termination Agreement and Mutual General Release is, or may be deemed to
be, or may be used as, an admission or evidence of the validity or lack of
validity of any claim or defense or of any wrongdoing or liability of any Party.

5. Each of the Raser Releasors acknowledges that the Acquisition Agreement
(i) is hereby terminated in accordance with its terms and (ii) is of no further
force or effect; provided,

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

3

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

Execution Copy

 

however, that Sections 5.1(a), 5.2, 8.2, 8.3 and Article IX of the Acquisition
Agreement shall remain in full force and effect and shall survive indefinitely.
Each Party expressly agrees that (i) Amp has issued in favor of Raser a
promissory note dated September 2, 2006 in the principal amount of $5,547,552
(the “Note”), (ii) the Parties have entered into a First Amendment to
Intercreditor and Subordination Agreement dated as of the Effective Date
(together with the Intercreditor and Subordination Agreement thereby amended,
the “Intercreditor Agreement”, and (iii) Raser—Power Systems, LLC and Recurrent
Engineering LLC are entering into a License and Sublicense Agreement dated as of
the Effective Date (the “License Agreement”). Each Party acknowledges and agrees
that this Termination Agreement and Mutual Release shall not affect the
validity, enforceability or availability of any remedy for the breach of, the
Note, the Intercreditor Agreement or the License Agreement.

6. For a period of two weeks from the Effective Date, Amp agrees to continue
discussions with representatives of Raser regarding a potential strategic
arrangement. Such discussions shall take place at such times as are mutually
convenient for each of the Parties. Notwithstanding the foregoing, each Party
acknowledges that the other Parties shall not be under any obligation to enter
into any agreement or consummate any transaction regarding a strategic
relationship between Amp and Raser.

7. Amp agrees that it will not, without Raser’s prior written consent, (x) enter
into any transaction directly or indirectly with *** prior to the date that is
six months following the Effective Date or (y) enter into any transaction
directly or indirectly with *** prior to the date that is twelve months
following the Effective Date, in each case, where the purpose or the result of
such transaction is to provide funding for the operation of Amp’s business or
the redemption of any of the equity interests of Amp.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

4

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

Execution Copy

 

8. In consideration of that certain License Agreement dated September 2, 2006
between Recurrent Engineering and Raser—Power Systems LLC (the “License
Agreement”) and the intellectual property rights to Kalina Cycle Technology
(“KCT”) and *** (as both terms are defined in the License Agreement) granted
thereunder (the “Licensed Rights”), and in further consideration of the receipt
of certain confidential technical information pursuant to the Acquisition
Agreement, Raser agrees that, as a temporary, limited restriction on the
Licensed Rights, Raser agrees that, prior to the date that is twelve months
following the Effective Date, it will not, and will not permit any of its
affiliates to, engage in any business or activity, or assist any person or other
entity or organization in any business or activity, that involves the marketing
or development of geothermal or waste heat projects using the Licensed Rights
and where such activities compete, directly, with any of Amp’s projects or
related business relationships involving the Licensed Technology with the
persons, entities or organizations set forth on Exhibit A attached hereto
(collectively, the “Amp Technology Projects”); provided, however, that the
foregoing limitation shall not prohibit Raser from entering into any transaction
with any of the persons, entities or organizations set forth on Exhibit A
attached hereto solely for the purpose of (i) purchasing equipment (including,
but not limited to equipment to be used in geothermal or waste heat projects)
from such persons, entities or organizations for projects being developed by
Raser or its affiliates, (ii) purchasing services (including, but not limited to
engineering, construction and procurement services for geothermal or waste heat
applications) from such persons, entities or organizations or (iii) licensing
intellectual property owned by or licensed to Raser (but excluding, for the
avoidance of doubt, any of the Licensed Rights and any and all derivatives
thereof) to such persons, entities or organizations, in each case, to the
extent, and only to the extent, that the activities engaged in between Raser and
any of such persons, entities or organizations do not, directly or indirectly,
compete with any of the Amp Technology

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

5

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

Execution Copy

 

Projects in marketing, selling or developing geothermal or waste heat projects
using the Licensed Rights, or licensing KCT or *** technology to such projects.
With respect to ***, Sub-licensee may contract with these entities for services
involving Projects (as defined in Section 1.15 of the License Agreement)
developed by Sub-licensee or its affiliates, but such contracts, for the twelve
months following the Effective Date, shall not interfere with any proposed Amp
Technology Projects with such entities . For the avoidance of doubt, nothing in
this Section 8 shall be construed to prohibit Raser from dealing during the
above describe twelve month period with any of the persons, entities or
organizations set out in Exhibit A with respect to Raser’s technologies, other
than the Licensed Rights.

9. Raser agrees that it will not, and will not permit any of its affiliates to,
enter into any transaction with, or purchase any patents, patent rights, or
other intellectual property from, Exergy Inc., Exergy Australia Pty Ltd, ***, or
any of their respective affiliates, prior to the date that is twelve months
following the Effective Date.

10. For so long as the License Agreement remains in effect, Raser agrees that it
will not seek to hire, solicit, induce or encourage to leave the employ of, Amp
(or any of its affiliates) any person who is then an employee of Amp (or any of
its affiliates). For purposes of this Section, advertisements of employment
opportunities in media available to the general public, which are not targeted
to employees of Amp, shall not constitute “seeking to hire,” “solicitation,”
“inducement” or encouragement” and, for the avoidance of doubt, Raser shall not
be prohibited from hiring any individual who responds to any such advertisements
or any individual who contacts Raser without first being solicited or recruited
by Raser.

11. Each of Amp and Raser acknowledges and agrees that it has previously
executed a mutual confidentiality agreement, dated June 24, 2005 (the
“Confidentiality Agreement”), which Confidentiality Agreement will continue in
full force and effect in accordance with its

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

6

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

Execution Copy

 

terms until the date that is twelve months following the Effective Date. Without
limiting the foregoing, each of Amp and Raser acknowledges and agrees that this
Termination Agreement and Mutual General Release, and the material terms hereof,
including, without limitation, Exhibit A attached hereto and the information
contained therein, are confidential, and each of Amp and Raser agrees to keep
confidential, and not to disclose to any person, entity or organization the
terms of this Termination Agreement and Mutual General Release. Notwithstanding
the foregoing or the provisions of the Confidentiality Agreement, each of Amp
and Raser may disclose the terms of this Termination Agreement and Mutual
General Release to the extent that, in its reasonable opinion, such disclosure
is required by law, any listing agreement with any stock exchange or the rules
or regulations of any stock exchange or government or public authority in each
case having jurisdiction over the disclosing Party.

12. Amp hereby grants to Raser an option to purchase Amp’s Clear Lake geothermal
project (the “Clear Lake Project”), through the sale to Raser of Amp’s
wholly-owned subsidiary, Clearwood Electric Company, LLC *** for a purchase
price of *** (“Purchase Price”); provided that (x) a non-refundable *** deposit
toward such Purchase Price is paid by Raser to Amp in immediately available
funds on or prior to *** (y) such purchase is completed, and the balance of the
Purchase Price is paid, pursuant to a definitive purchase agreement and related
documentation acceptable to Amp in its sole discretion, on or before ***. For
the avoidance of doubt, ***.

13. Each Party acknowledges that it has had the opportunity to review this
Termination Agreement and Mutual General Release and to consult with its
respective attorney, and represents that execution, delivery and performance of
this Agreement have been authorized by all required company action, that the
person executing this Agreement on behalf of such Party has the authority to do
so, and that this Termination Agreement and Mutual General Release is binding
upon, and enforceable against, such Party.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

7

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

Execution Copy

 

14. In the event that any provision of this Termination Agreement and Mutual
General Release shall be determined to be illegal or unenforceable, the
remaining provisions shall be construed, to the extent possible, to preserve the
original intent of the Parties, and the balance of this Termination Agreement
and Mutual General Release shall otherwise remain in full force and effect and
enforceable. A default by either Party with respect to the covenants contained
in this Agreement shall not affect the mutual release of claims contained in
Sections 1, 2 and 4 hereof.

15. This Termination Agreement and Mutual General Release shall be governed by
and construed in accordance with the laws of the State of Utah without regard to
the conflicts of laws provisions thereof.

16. The Parties agree that this Termination Agreement and Mutual General
Release, together with the License Agreement and the Confidentiality Agreement,
constitute the entire agreement among the Parties with respect to the matters
referred to herein. This Termination Agreement and Mutual General Release,
together with the License Agreement and the Confidentiality Agreement, supersede
any and all other agreements among the Parties with respect to the matters
referred to herein.

17. This Termination Agreement and Mutual General Release may be executed in one
or more counterparts which collectively shall be deemed to be one and the same
instrument. Executed counterparts transmitted by facsimile shall be binding on
the Parties.

[Signature Page to Follow]

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

8

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

Execution Copy

 

RASER TECHNOLOGIES, INC.

   By:  

Kraig T. Higginson

 

Its: Executive Chairman

 

Dated: September 2, 2006

POWER ACQUISITION CORP.

   By:  

Kraig T. Higginson

 

Its: Chief Executive Officer

 

Dated: September 2, 2006

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

9

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

Execution Copy

 

AMP RESOURCES, LLC

   By:  

John H. Stevens

 

Its: Executive Chairman

 

Dated: September 2, 2006

AMP CAPITAL PARTNERS, LLC

   By:  

Eric Magleby

 

Its: Member

 

Dated: September 2, 2006

JOHN H. STEVENS

   John H. Stevens, individually and as Representative of the Equityholders of
Amp Resources, LLC  

Dated: September 2, 2006

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

10

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

Execution Copy

 

ACCEPTED AND AGREED: HIGHLAND CAPITAL PARTNERS VI LIMITED PARTNERSHIP By:  
Highland Management Partners VI Limited Partnership   (its General Partner) By:
  Highland Management Partners VI, Inc.,   (its General Partner) By:       
Authorized Officer Dated: September 2, 2006 HIGHLAND SUBFUND VI-AMP LIMITED
PARTNERSHIP By:   Highland Management Partners VI Limited Partnership,   (its
General Partner) By:   Highland Management Partners VI, Inc.,   (its General
Partner) By:        Authorized Officer Dated: September 2, 2006
HIGHLAND ENTREPRENEURS’ FUND VI LIMITED PARTNERSHIP By:   HEF VI Limited
Partnership,   (its General Partner) By:   Highland Management Partners VI,
Inc.,   (its General Partner) By:        Authorized Officer Dated: September 2,
2006

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

11

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

Execution Copy

 

SORENSON CAPITAL PARTNERS, L.P.

By:

 

Sorenson Partners, LLC

Its:

 

General Partner

By:

 

West Rim Capital, LLC

Its:

 

Managing Member

By:

    

Name:

    

Title:

      

Dated: September 2, 2006

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

12

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

 

Exhibit A

Projects and Business Relationships of Amp

***

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

13

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

 

Exhibit B

Form of Dismissal

Alan L. Sullivan (3152)

Matthew L. Lalli (6105)

Tyler L. Murray (10308)

SNELL & WILMER L.L.P.

15 West South Temple, Suite 1200

Gateway Tower West

Salt Lake City, UT 84101-1004

Telephone: (801) 257-1900

Facsimile: (801) 257-1800

Attorneys for Plaintiff Raser Technologies, Inc.

 

IN THE THIRD JUDICIAL DISTRICT COURT IN AND FOR

 

SALT LAKE COUNTY, STATE OF UTAH

RASER TECHNOLOGIES, INC.,

 

Plaintiff,

 

vs.

 

AMP RESOURCES LLC, AMP Capital Partners, LLC, AND JOHN H. STEVENS

 

Defendants.

  

VOLUNTARY DISMISSAL WITH

PREJUDICE

 

 

 

 

Case No.: 060914136

 

Honorable Robert K. Hilder

Based upon the agreement of the parties to settle the claims alleged herein
pursuant to the Termination Agreement and Mutual Release of September 2, 2006,
plaintiff Raser Technologies, Inc. hereby dismisses this action with prejudice.
As no response to the complaint has yet been filed or served by defendants, this
dismissal is pursuant to Rule 41(a)(1) of the Utah Rules of Civil Procedure.

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

14

Termination Agreement and Mutual General Release            



--------------------------------------------------------------------------------

 

Dated this 5th day of September, 2006

 

   

Alan L. Sullivan

Matthew L. Lalli

Tyler L. Murray

Attorneys for Raser Technologies, Inc. and Power Acquisition Corporation

 

***CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

15

Termination Agreement and Mutual General Release            